DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 30, 55 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fradette (US 20130052720).
With respect to claim 1, Fradette discloses a method for removing CO2 from a flue gas (Figure 3:12) comprising contacting the gas with an aqueous medium in an adsorption reactor (Figure 3:2) under conditions sufficient to produce a bicarbonate rich product (Figure 3:24a).  In this way, CO2 is removed from the CO2 containing gas.  The bicarbonate rich product is then transferred to a desorption reactor (Figure 3:26a,b) where a CO2 gaseous product (Figure 3:28a) is formed.  This is described in at least paragraph [0077].
With respect to claim 5, Fradette discloses the method as described above.  The Fradette method will inherently produce localized volumes in the aqueous fluid characterized by an increased concentration in bicarbonate ions (i.e. droplets of a liquid condensed phase).
With respect to claims 6-8, Fradette discloses the method as described above.  Fradette teaches that the CO2 gas is contacted with the aqueous medium in the presence of a carbonic anhydrase catalyst immobilized on a matrix (Figure 3:8).  This is taught in at least paragraph [0065].

With respect to claim 55, Fradette discloses the method as described above.  Fradette does not appear to mention the use of a base to remove CO2.
With respect to claim 56, Fradette discloses the method as described above.  The gaseous CO2 product generated by Fradette is purified using the series of desorption reactors 26a,b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) as applied to claim 1, and further in view of Gellett (US 7998714).
Fradette discloses the method set forth in claim 1, however does not teach that the aqueous medium is buffered to have a pH ranging from 8 to 10.
Gellett discloses a method of removing carbon dioxide from a CO2 containing gas by contacting an aqueous medium with the gas to produce a bicarbonate rich product.  The CO2 is converted to bicarbonate in the presence of a carbonic anhydrase catalyst.  Gellett teaches in at least column 6, lines 49-67 that the conversion of CO2 into bicarbonate is accelerated at a pH of less than 10.5.  Fig. 1 shows that the pH of the aqueous medium is generally kept between a pH of 8-10 during the reaction. 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the pH of the Fradette aqueous medium is buffered to maintain a pH ranging from 8 to 10.  The conversion of carbon dioxide to bicarbonate is pH .

Claims 4, 11-13, 18-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) as applied to claim 1, and further in view of Dziedzic (US 7132090).
Fradette discloses the method as described above, however does not appear to mention the pCO2 of the CO2 containing gas or if a solid carbonate composition is formed.
Dziedzic discloses a method for removing CO2 from a flue gas by contacting the gas with an aqueous medium in a reactor (Figure 1:20) under conditions sufficient to generate a bicarbonate rich product.  This removes CO2 from the CO2 containing gas.  Dziedzic discloses this method in at least column 2, line 42 to column 4, line 23.  Dziedzic states in column 6, lines 30-53 that CO2 gas is supplied to the reactor at a pressure greater than 104 Pa.  Dziedzic further states in column 4, line 4 to column 5, line 28 that the aqueous medium includes an alkali metal cation in a subsequent reactor (Figure 1:30) and that the alkali metal cation may be sodium (“The ions can then be precipitated using appropriate cations selected by one of skill in the art such as sodium, magnesium, or calcium ions”).  Column 4, lines 4-23 indicates that the solid carbonate compositions/aggregates that are created are suitable for use as a building material, 2 may be sequestered by creating a precipitate that can be buried, stored at a storage site, or submerged in a body of water.
Before the effective filing date of the claimed invention, it would have been obvious to utilize common strategies, such as controlling pressure and producing a solid precipitate, when capturing carbon dioxide using the Fradette method.  Dziedzic teaches that solid mineral precipitates can be safely stored for extended periods of time, and that these precipitates can be readily buried or deposited into storage sites.  Dziedzic further teaches that the pressure of the carbon dioxide containing gas should be controlled in order to affect the rate of conversion into bicarbonate ion.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) as applied to claim 6, and further in view of Valdez (US 20120199535).
Fradette discloses the method set forth in claim 6, however does not teach that the catalyst is a synthetic catalyst or a metal colloid catalyst.
Valdez discloses a system for converting CO2 in a CO2 containing gas into carbonic acid and/or bicarbonate.  Valdez teaches that the reaction is facilitated using a catalyst.  At least paragraphs [0060], [0063] and [0088] state that a variety of catalysts may be used, including carbonic anhydrase, synthetic catalysts that mimic carbonic anhydrase, and metal colloid catalysts.
Before the effective filing date of the claimed invention, it would have been obvious to alter the modified system of Fradette in order to use synthetic catalysts and/or metal colloid catalysts to assist the conversion of CO2 to bicarbonate.  Valdez prima facie obvious.  See MPEP 2143.

Response to Arguments
In response to Applicant’s amendment filed 23 December 2021, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the Fradette reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799